DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/05/2021. Applicant's election with traverse of Group I and Species B (Claims 1-3) in the reply filed on 10/05/2021 is acknowledged.  The traversal is on the ground(s) that “any search for the invention embodied in Group I and Species B would necessarily include a search for the invention embodied in Group II and Species A. Thus, the simultaneous search for both groups and species is believed not to constitute an unreasonable search for the Patent Examiner.”  This is not found persuasive because the method steps and the different structure of the embodiments requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  See the different class/subclass picture provided as examples of a burdensome search created without restriction.
The requirement is still deemed proper and is therefore made FINAL. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 18-22 establishes two respective leg portions and a respective connecting portion for the 1st, 2nd, 3rd, and 4th support brackets, and in line 32 also two leg portions and a connecting portion for the 5th support bracket, hence the recitation “said two leg portions and defining an open mouth portion opposite said connecting portion and between said two leg portions” needs clarification such as “said two leg portions of the fifth support bracket and defining an open mouth portion of the fifth support bracket opposite said connecting portion of the fifth support bracket and between said two leg portions of the fifth support bracket” to clarify which leg portions and connecting portions are being referred. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman, US (4821844).
	In regards to claim 1 Huffman discloses:
	A modular guard rail (10; fig. 4) for construction scaffolding, the construction scaffolding having vertical posts (T1, T2) and horizontal supporting struts (T5, T6), 
the modular guard rail comprising: 
a first vertical support member (31); 
a second vertical support member (33) disposed substantially parallel to and spaced apart from said first vertical support member (as shown in fig. 4; reproduced for clarity with highlights below); 
a plurality of horizontal rails (24, 23, 23’, 24’) extending between and substantially perpendicularly to said first vertical support member and said second vertical support member and along with said first vertical support member and said second vertical support member defining a guard rail frame (fig. 4); 
a first support bracket (left hand side 60; see annotated drawings) disposed on a first side (left hand side) of the modular guard rail adjacent said first vertical 
each of said first support bracket, said second support bracket, comprising two respective leg portions (61 and 62) and a respective connecting portion (63) connecting said two leg portions (as shown in fig4; reproduced for clarity with highlights below) and defining a respective open mouth portion (see annotated drawings below) opposite said connecting portion and between said two leg portions (as shown in annotated drawings below); 
each of said respective open mouth portion of said first support bracket, said second support bracket facing a same direction parallel to said plurality of horizontal rails (both open mouth portions of the first and second support brackets facing forward as shown in fig. 4 in the horizontal direction parallel to T5, T6); 
a fifth support bracket (50) disposed on said first side (left hand side) adjacent said first vertical support member (31); 
said fifth support bracket comprising two leg portions (52 and 53) and a connecting portion (51) connecting said two leg portions and defining an open mouth portion (see annotated drawings) opposite said connecting portion and between said two leg portions (as shown in fig. 4); 

said fifth support bracket configured to engage a horizontal supporting strut (T6) of the construction scaffolding.

    PNG
    media_image1.png
    713
    766
    media_image1.png
    Greyscale

In regards to claim 1 Huffman discloses first and second support brackets but does not disclose third and fourth support brackets.

The duplication of the third and fourth support brackets consequently teaches a third support bracket disposed on said first side (left hand side) of the modular guard rail adjacent said first vertical support member (31) (in a similar manner to the first support bracket), and a fourth support bracket disposed on said second side (right hand side) of the modular guard rail adjacent said second vertical support member (33) (in a similar manner to the second support bracket); and each of said third support bracket and said fourth support bracket comprising two respective leg portions and a respective connecting portion connecting said two leg portions and defining a respective open mouth portion opposite said 
In regards to claim 2 Huffman discloses said second support bracket and said fourth support bracket are configured so that (intended use) said second support bracket rests on a respective first support bracket of a previously installed neighboring modular guard rail and said fourth support bracket rests on a respective third support bracket of a previously installed neighboring modular guard rail (to clarify since the construction scaffolding is not positively recited in the claims, having assembly 10 sitting in a facing configuration to another similar “neighboring” assembly 10 in an offset manner similar to that in the current invention, would have the second support bracket resting on a respective first support bracket of a previously installed neighboring modular guard rail/assembly 10). 
In regards to claim 3 while the construction scaffolding and therefore the vertical post thereof are only recited in intended use form, Huffman still discloses the vertical post T1 and a distance that appears to be within couple inches . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634